Jasen, J.
(dissenting). Under the circumstances in this case, I believe, as did four members of the Commission and the Referee, Honorable J. Clarence Herlihy, designated by the Commission to hear and report on the charges filed, that petitioner should be censured for his conduct, rather than removed from office. Removal is an extreme sanction and should be imposed only in the event of truly egregious conduct. We have on other occasions indicated that removal should not be ordered for conduct that amounts simply to poor judgment, or even extremely poor judgment. (Matter of Cunningham, 57 NY2d 270, 275; Matter of *112Shilling, 51 NY2d 397, 403; Matter of Steinberg, 51 NY2d 74, 81.)
Judges Jones, Wachtler, Meyer, Simons and Kaye concur in Per Curiam opinion; Judge Jasen dissents and votes to reject the determined sanction of removal and impose the sanction of censure in an opinion in which Chief Judge Cooke concurs.
Determined sanction accepted, without costs, and Robert P. Reeves removed from the office of Judge of the Family Court, Rensselaer County.